STATE OF MICHIGAN

                             COURT OF APPEALS



SANDRA JEAN OWEN,                                                   UNPUBLISHED
                                                                    March 10, 2016
                 Plaintiff-Appellee,

and

BEAUMONT HEALTH SYSTEM,

                 Intervening Plaintiff-Appellee,

v                                                                   No. 323036
                                                                    Wayne Circuit Court
BRISTOL WEST PREFERRED INSURANCE                                    LC No. 12-006993-NI
COMPANY,

                 Defendant-Appellant.


Before: SHAPIRO, P.J., and O’CONNELL and GLEICHER, JJ.

O’CONNELL, J. (concurring).

       In this highly unusual and complicated no-fault insurance case, whether defendant did or
did not renew plaintiff’s insurance policy is the question before this Court. While indicia of
renewal and indicia of a lapse in coverage before renewal exist at the same time, the majority of
the uncontested evidence indicates that the policy was renewed with no lapse in coverage.

        Under the present set of facts, defendant sent plaintiff proof of insurance for the vehicle
that indicated the effective date of the policy was March 9, 2012, and indicated that the issue
date of the policy was February 8, 2012. This strongly suggested that defendant’s business
practice was to automatically renew insurance coverage and accompany the renewal with a bill
for services. This is consistent with an agreement for the parties to renew the insurance contract.
Additionally, if defendant wanted to cancel plaintiff’s policy, it was required to serve a 10 day
notice before doing so.1




1
    The cancellation provision in defendant’s policy reads:


                                                   -1-
        At best, defendant’s arguments highlight an ambiguity in the contract. Any ambiguities
in a contract must be resolved against the drafter. State Farm Mut Auto Ins Co v Enterprise
Leasing Co, 452 Mich. 25, 38; 549 NW2d 345 (1996). In my opinion, the February 8, 2012,
correspondence cannot be considered an offer to renew; it is an actual renewal. Therefore,
plaintiff was insured at the time of the accident.

        Because there was no issue of material fact as to whether the contract existed between
plaintiff and defendant at the time of the accident, I conclude that the trial court properly granted
summary disposition.

       I would affirm the well-reasoned decision of the trial court.

                                                              /s/ Peter D. O’Connell




       We may cancel this policy at any time for nonpayment of premium by providing
       at least ten days notice to you at the address shown in our records.

Not only has defendant admitted it did not cancel the policy, defendant admits it renewed the
policy, albeit with a post-renewal allegation that there was a lapse in coverage.


                                                -2-